


Exhibit 10.63
CA, INC.
EXECUTIVE SEVERANCE POLICY
1. Purpose. The purpose of this CA, Inc. Executive Severance Policy (the
"Policy") is to maintain a uniform program for the payment of severance benefits
to senior executives under certain circumstances in order to secure their
continued services and dedication notwithstanding the possibility of their
future involuntary or constructive termination of employment.
2.    Definitions. As used in this Policy, the following terms shall have the
respective meanings set forth below:
(a)    "Annual Performance Bonus" means the annual cash bonus awarded under the
Company's incentive plan as in effect from time to time (at the time of the
adoption of this Policy being the Company's 2011 Incentive Plan (the "Company
Incentive Plan")).
(b)    "Base Salary" means the annual rate of base salary in effect on the
Termination Date (but disregarding any reduction in salary that constituted Good
Reason).
(c)    "Board" means the Board of Directors of the Company.
(d)    "Cause" has the meaning set for in Appendix A.
(e)    "Committee" means the Compensation and Human Resources Committee of the
Board.
(f)    "Company" means CA, Inc.
(g)    "Good Reason" has the meaning set for in Appendix A.
(h)    "Long-Term Performance Bonus" means the long-term bonus awarded under the
Company Incentive Plan.
(i)    "Participant" means the Chief Executive Officer of the Company and each
other officer of the Company that reports directly to the Chief Executive
Officer.
(j)    "Qualifying Termination" means a termination of the Participant's
employment with the Company (i) by the Company other than for Cause or (ii) by
the Participant for Good Reason. Termination of the Participant's employment on
account of death, disability or retirement shall not be treated as a Qualifying
Termination. Notwithstanding the preceding sentence, the death of the
Participant after notice of termination for Good Reason or without Cause has
been validly provided shall be deemed to be a Qualifying Termination.

     

--------------------------------------------------------------------------------



(k)    "Section 409A" means Section 409A of the Internal Revenue Code of 1986,
as amended, and the final Treasury Regulations issued thereunder.
(l)    "Termination Date" means the effective date on which the Participant's
employment by the Company terminates as specified in a prior written notice by
the Company or the Participant, as the case may be, to the other, delivered
pursuant to Section 6.
3.    Payments Upon Qualifying Termination.
(a)    If the employment of a Participant is terminated pursuant to a Qualifying
Termination, the Company shall provide to the Participant:
(i)    a lump sum cash payment equal to the Participant's Base Salary rate in
effect on the Termination Date multiplied by 1.0, provided that a Participant
who is the Company's Chief Executive Officer on the Termination Date shall be
provided with a lump sum cash payment equal to his Base Salary in effect on the
Termination Date multiplied by 1.5; and
(ii)    a lump sum cash payment equal to the Company's monthly premium or
premium-equivalent cost for health care for the Participant and the
Participant's family at the Termination Date multiplied by eighteen (18);
provided that, the Company will not make such payment if, at the time of
payment, the Participant has commenced employment with or accepted an offer of
employment with a subsequent employer that offers health benefits (whether or
not the Participant chooses to accept such benefits) and the Participant shall
be responsible for immediately notifying the Company of such employment or offer
of employment prior to the payment date; and
(iii)    amounts equal to any Annual Performance Bonus and Long-Term Performance
Bonus which would have been earned by the Participant for the performance period
in which the Termination Date occurs, provided that the Termination Date occurs
after the Committee has approved the targets and terms of the respective Annual
Performance Bonus or Long-Term Performance Bonus for the performance period in
which the Termination Date occurs, as if the Participant's employment had
continued through the end of the performance period(s), but based solely upon
the attainment of performance goals, multiplied by a fraction, the numerator of
which is the number of days from the beginning of the performance period to the
Termination Date and the denominator of which is the number of days in the
performance period. If a Participant is entitled to an annual equity performance
bonus pursuant to which partially vested restricted stock or restricted stock
units are paid after the end of the annual performance period subject to the
attainment of the performance goals with additional vesting subject to continued
employment thereafter, and the Participant's Termination Date occurs after the
Committee has approved the targets and terms of the annual equity performance
bonus, (e.g., one-year performance share units granted to Senior Vice Presidents
at the time of adoption of this

 

--------------------------------------------------------------------------------



Policy, which are paid out in restricted stock or restricted stock units after
the performance period and that vest 34% upon grant and 33% on the first and
second anniversaries of grant), the Participant shall be paid the vested portion
of the restricted stock or restricted stock units after the end of the annual
equity performance period (i.e., the first tranche of such award in accordance
with such bonus arrangement's payment terms), but subject to the attainment of
the performance goals, multiplied by a fraction, the numerator of which is the
number of days from the beginning of the annual performance period to the
Termination Date and the denominator of which is the number of days in the
annual performance period, and the remaining portion of the annual equity
performance award that did not vest (i.e., the 66% in the example above) shall
be forfeited.
Subject to Section 4 below, the cash payments specified in clauses (i) and (ii)
of this Section 3 shall be paid no later than the sixtieth (60th) day (or next
following business day if the sixtieth day is not a business day) following the
Termination Date, provided that, if and to the extent necessary to prevent a
Participant who is a "specified employee" under Section 409A from being subject
to adverse tax consequences under Section 409A, the payments specified in clause
(i) and (ii) of this Section 3 shall not be paid until the first day after the
six month anniversary of the Termination Date or, if earlier, the Participant's
death. The amounts under clause (iii) shall be paid at the time that awards are
paid under the Company Incentive Plan. All amounts payable under this Policy
shall be without interest if paid when due. All other outstanding benefits and
awards to which a Participant may be entitled shall be governed by the terms of
the applicable plans and award agreements.
(b)    If the Participant is covered by and receives termination of employment
benefits under an individual employment agreement or other arrangement, or is
paid benefits under the Company's Change in Control Severance Policy, such
payments and benefits will reduce (but not below zero) the corresponding
payments or benefits provided under this Policy. It is the intent of this Policy
to pay or to provide the greater of the applicable payments or benefits but not
to duplicate them and to pay severance benefits (all of which are intended to be
exempt under Section 409A) in the same form and at the same time as the other
arrangements. If a Participant has received payment of his target Annual
Performance Bonus and/or his target Long-Term Performance Bonus under the
Company's Change in Control Severance Policy, the Participant shall not receive
a payment under clause (iii) of Section 3(a) above.
4.    Release. Payment of benefits under Section 3(a) of this Policy is subject
to the Participant's execution and compliance with a Separation Agreement and
Release substantially in the form attached to this Policy as Exhibit A, or such
other form as shall be provided by the Company. The Separation Agreement and
Release must be executed by the Participant, become effective and not be revoked
by the Participant by the fifty-fifth (55th) day

 

--------------------------------------------------------------------------------



following the Termination Date. If all conditions for the receipt of payments
under Section 3(a) have not been satisfied within the fifty-fifth (55) day
period, these benefits will be forfeited.
5.    Withholding of Taxes. The Company may withhold from all payments due to
the Participant under this Policy all applicable federal, state, local or other
taxes the Company is required to withhold.
6.    Notices.
(a)    For purposes of this Policy, all notices and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given when hand delivered or five (5) days after deposit in the United
States mail, certified and return receipt requested, postage prepaid, addressed
as follows:
if to the Participant: the address listed as the Participant's address in the
Company's personnel files
if to the Company:
CA, Inc.
Attention: Corporate Secretary
One CA Plaza
Islandia, NY 11749
or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
(b)    A written notice of the Participant's Termination Date by the Company, or
the Participant, as the case may be, to the other, shall (i) indicate the
specific termination provisions in this Policy relied upon, (ii) to the extent
applicable, set forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Participant's employment under the
provision so indicated and (iii) specify the Termination Date, which date shall
be not less than thirty (30) days in case of a Good Reason notice nor more than
sixty (60) days after the giving of such notice.
7.    Mitigation. In no event shall the Participant be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Participant under any of the provisions of this Policy and, except with
respect to payment of health care benefits under Section 3(a)(ii) or as
otherwise provided in the Separation Agreement and Release, such amounts shall
not be reduced whether or not the Participant obtains other employment.



 

--------------------------------------------------------------------------------



8.    Dispute Resolution.
(a)    Any action relating to this Plan shall be brought exclusively in the
state or federal courts of the State of New York, County of Suffolk. Service of
process as provided under New York law or by registered mail, return receipt
requested, shall be adequate service of process upon a Participant who shall not
be able to raise an objection based upon forum non conveniens to personal
jurisdiction over the Participant in the state or federal courts of the State of
New York, County of Suffolk. The choice of forum set forth in this paragraph
shall not be deemed to preclude the enforcement of any judgment obtained in such
forum in any other jurisdiction. If the Company is successful in a suit or
proceeding to enforce any of the terms of this Policy, the Participant will pay
the Company's cost of such suit or proceeding, including the Company's
reasonable attorney's fees and litigation expenses (including expert witness and
deposition expenses).
(b)    The Participant acknowledges that the provisions of this Policy and the
Separation and Release Agreement are reasonable and necessary for the protection
of the Company and that the Company may be irreparably damaged if such
provisions are not specifically enforced. Accordingly, in addition to the
dispute resolution process set forth in Section 8(a) and any other relief or
remedies available to the Company, the Company shall be entitled to obtain
temporary, preliminary and permanent injunctive or other equitable relief for
the purposes of restraining the Participant from any actual or threatened breach
of or otherwise enforcing such provisions and no bond or security will be
required in connection therewith.
9.    GOVERNING LAW: VALIDITY. THE INTERPRETATION, CONSTRUCTION AND PERFORMANCE
OF THIS POLICY SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE PRINCIPLE
OF CONFLICTS OF LAWS, AND APPLICABLE FEDERAL LAWS. THE INVALIDITY OR
UNENFORCEABILITY OF ANY PROVISION OF THIS POLICY SHALL NOT AFFECT THE VALIDITY
OR ENFORCEABILITY OF ANY OTHER PROVISION OF THIS POLICY, WHICH OTHER PROVISIONS
SHALL REMAIN IN FULL FORCE AND EFFECT.
10.    Amendment and Termination. The Plan may be amended or terminated, in
whole or in part, by a resolution adopted by the Committee. A Plan amendment or
termination will not affect Participants who have already incurred a Qualifying
Termination but shall otherwise automatically effect a corresponding amendment
to all Participants' rights hereunder. Therefore, Participants do not have a
legally binding right to benefits under this Policy until a Qualifying
Termination occurs.
11.    Interpretation and Administration. This Policy shall be administered by
the Committee. The Committee may delegate any of its powers under the Policy.
The

 

--------------------------------------------------------------------------------



Committee shall have the authority (i) to exercise all of the powers granted to
it under the Policy, (ii) to construe, interpret and implement the Policy, (iii)
to prescribe, amend and rescind rules and regulations relating to the Policy,
(iv) to make all determinations necessary or advisable in administration of the
Policy and (v) to correct any defect, supply any omission and reconcile any
inconsistency in the Policy.
12.    Claims and Appeals. Participants may submit claims for benefits by giving
notice to the Company pursuant to Section 6 of this Policy. If a Participant
believes that he or she has not received coverage or benefits to which he or she
is entitled under the Policy, the Participant may notify the Committee in
writing of a claim for coverage or benefits. If the claim for coverage or
benefits is denied in whole or in part, the Committee shall notify the applicant
in writing of such denial within thirty (30) days (which may be extended to
sixty (60) days under special circumstances), with such notice setting forth:
(i) the specific reasons for the denial; (ii) the Policy provisions upon which
the denial is based; (iii) any additional material or information necessary for
the applicant to perfect his or her claim; and (iv) the procedures for
requesting a review of the denial. Upon a denial of a claim by the Committee,
the Participant may: (i) request a review of the denial by the Committee or,
where review authority has been so delegated, by such other person or entity as
may be designated by the Committee for this purpose; (ii) review any Policy
documents relevant to his or her claim; and (iii) submit issues and comments to
the Committee or its delegate that are relevant to the review. Any request for
review must be made in writing and received by the Committee or its delegate
within sixty (60) days of the date the applicant received notice of the initial
denial, unless special circumstances require an extension of time for
processing. The Board or its delegate will make a written ruling on the
applicant's request for review setting forth the reasons for the decision and
the Policy provisions upon which the denial is based. This written ruling shall
be made within thirty (30) days of the date the Committee or its delegate
receives the applicant's request for review unless special circumstances require
an extension of time for processing, in which case a decision will be rendered
as soon as possible, but not later than sixty (60) days after receipt of the
request for review. All extensions of time permitted by this Section 12 will be
permitted at the sole discretion of the Committee or its delegate. If the
Committee does not provide the Participant with written notice of the denial of
his or her appeal, the Participant's claim shall be deemed denied.
13.    Type of Policy. This Policy is intended to be, and shall be interpreted
as a plan that is unfunded and maintained primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees under Section 2520.104-23 of the Department of Labor Regulations under
the Employee Retirement Income Security Act of 1974, as amended.

 

--------------------------------------------------------------------------------



14.    Non-Assignability. Benefits under the Policy may not be assigned by the
Participant. The terms and conditions of the Policy shall be binding on the
successors and assigns of the Company.
15.    Section 409A. The intent of the Company is that payments and benefits
under the Policy comply with or be exempt from Section 409A and, accordingly, to
the maximum extent permitted, the Policy shall be interpreted to be in
compliance therewith. Further, a termination of employment shall not be deemed
to have occurred for purposes of any provision of the Policy providing for the
payment of any amount or benefit that is subject to Section 409A unless such
termination is also a “separation from service” within the meaning of Section
409A and, for purposes of any such provision of the Policy, reference to a
"Termination Date," “termination,” “termination of employment,” “employment
termination date,” or like terms shall mean “separation from service” (as
defined in Section 409A). For purposes of Section 409A, each installment payment
paid under the Policy shall be treated as a separate payment. Notwithstanding
the foregoing, the Company makes no representation to any Participant or others
about the effect of Section 409A or the provisions of the Policy and the Company
shall have no liability to any Participant or others in the event a Participant
becomes subject to taxation under Section 409A (other than any reporting and/or
withholding obligation that the Company may have under applicable tax law).
16.    Effective Date. The Policy shall be effective as of May 13, 2014.



 

--------------------------------------------------------------------------------




Appendix A
For purposes of this Executive Severance Policy, "Cause" means any of the
following:
(i)    the Participant's continued failure, either due to willful action or as a
result of gross neglect, to substantially perform his duties and
responsibilities to the Company and its affiliates (the "Group") (other than any
such failure resulting from the Participant's incapacity due to physical or
mental illness) that, if capable of being cured, has not been cured within
thirty (30) days after written notice is delivered to the Participant, which
notice specifies in reasonable detail the manner in which the Company believes
the Participant has not substantially performed his duties and responsibilities;
(ii)    the Participant's engagement in conduct which is demonstrably and
materially injurious to the Group, or that materially harms the reputation or
financial position of the Group, unless the conduct in question was undertaken
in good faith on an informed basis with due care and with a rational business
purpose and based upon the honest belief that such conduct was in the best
interest of the Group;
(iii)    the Participant's indictment or conviction of, or plea of guilty or
nolo contendere to, a felony or any other crime involving dishonesty, fraud or
moral turpitude;
(iv)    the Participant's being found liable in any SEC or other civil or
criminal securities law action or entering any cease and desist order with
respect to such action (regardless of whether or not he admits or denies
liability);
(v)    the Participant's breach of his fiduciary duties to the Group which may
reasonably be expected to have a material adverse effect on the Group. However,
to the extent the breach is curable, the Company must give the Participant
notice and a reasonable opportunity to cure;
(vi)    the Participant's (x) obstructing or impeding, (y) endeavoring to
influence, obstruct or impede or (z) failing to materially cooperate with, any
investigation authorized by the Board or any governmental or self-regulatory
entity (an "Investigation"). However, the Participant's failure to waive
attorney-client privilege relating to communications with his own attorney in
connection with an investigation shall not constitute "Cause;"
(vii)    the Participant's purposely withholding, removing, concealing,
destroying, altering or by any other means falsifying any material which is
requested in connection with an Investigation;
(viii)    the Participant's disqualification or bar by any governmental or
self-regulatory authority from serving in the capacity contemplated by his
employment



     

--------------------------------------------------------------------------------



responsibilities or his loss of any governmental or self-regulatory license that
is reasonably necessary for him to perform his responsibilities to the Group,
his employment responsibilities, if (x) the disqualification, bar or loss
continued for more than 30 days and (y) during that period the Group uses its
good faith efforts to cause the disqualification or bar to be lifted or the
license replaced. While any disqualification, bar or loss continues during the
Participant's employment, he will serve in the capacity contemplated by his
employment responsibilities to whatever extent legally permissible and, if his
employment is not permissible, he will be placed on leave (which will be paid to
the extent legally permissible);
(ix)    the Participant's unauthorized use or disclosure of confidential or
proprietary information, or related materials, or the violation of any of the
terms of the Employment and Confidentiality Agreement executed by the
Participant or any Company standard confidentiality policies and procedures,
which may reasonably be expected to have a material adverse effect on the Group
and that, if capable of being cured, has not been cured within thirty (30) days
after written notice is delivered to the Participant by the Company, which
notice specifies in reasonable detail the alleged unauthorized use or disclosure
or violation;
(x)    the Participant's violation of the Group's (x) Workplace Violence Policy
or (y) policies on discrimination, unlawful harassment or substance abuse;
provided that, if a Participant is a party to an employment agreement with the
Company that contains a definition of "Cause," the term "Cause" shall have the
meaning set forth in the employment agreement. In determining "Cause," no act or
omission by the Participant will be "willful" unless it is made by the
Participant in bad faith or without a reasonable belief that his act or omission
was in the best interests of the Group.
For purposes of this Executive Severance Policy, "Good Reason" means any of the
following:
(i)    any material and adverse reduction in the Participant's authorities or
responsibilities other than any isolated, insubstantial and inadvertent failure
by the Company that is not in bad faith and is cured as set forth below after
the Participant's giving the Company notice (and for purposes of clarification,
a change in the number of direct reports will not constitute a material and
adverse reduction in the Participant's authorities or responsibilities);
(ii)    any material reduction by the Company in the Participant's Base Salary
or target level of Annual Performance Bonus, other than any such reduction that
is (x) part of a broad-based salary reduction program for executive officers of
the Company that does not exceed 10% or (y) agreed to by the Participant in
writing; or
(iii)    the Company's material breach of the terms of the Participant's
employment agreement;



     

--------------------------------------------------------------------------------



provided that (x) no alleged action, reduction or breach set forth in (i)
through (iii) above shall be deemed to constitute "Good Reason" unless such
action, reduction or breach remains uncured, as the case may be, after the
expiration of thirty (30) days following delivery to the Company from the
Participant of a written notice, setting forth such course of conduct deemed by
the Participant to constitute "Good Reason;" (y) such written notice must be
delivered to the Company within ninety (90) days after the initial existence of
the event constituting "Good Reason; and (z) the Participant must terminate
employment within two years after the initial existence of the event
constituting "Good Reason." The Company's placing the Participant on paid leave
for up to ninety (90) consecutive days while it is determining whether there is
a basis to terminate the Employee's employment for Cause will not constitute
"Good Reason." In the event that a Participant is a party to an employment
agreement with the Company that contains a definition of "Good Reason," the term
"Good Reason" shall have the meaning set forth in the employment agreement.
The foregoing Good Reason provisions are intended to qualify under the good
reason safe harbor and/or the facts and circumstances test for an involuntary
termination provided by the Sections 409A regulations and shall be interpreted
in accordance with such intention.



     

--------------------------------------------------------------------------------



Exhibit A
FORM OF
SEPARATION AGREEMENT AND GENERAL CLAIMS RELEASE
CA, Inc., on behalf of its officers, directors, shareholders, employees, agents,
representatives, parents, subsidiaries, affiliates, divisions, successors and
assigns (hereinafter collectively referred to as “CA” or the "Company") and
[NAME] ("Executive"), in connection with Executive's incurring a Qualifying
Termination as defined in the CA, Inc. Executive Severance Policy ("Policy")
agree as follows:
1.    Executive acknowledges that the Company advised him/her to read this
agreement and its appendices (collectively referred to as the "Agreement") and
carefully consider all of its terms before signing it. The Company gave
Executive 21 calendar days to consider this Agreement. Executive acknowledges
that:
a.
To the extent Executive deemed appropriate, Executive took advantage of this
period to consider this Agreement before signing it;



b.
Executive carefully read this Agreement;



c.
Executive fully understands it;



d.
Executive is entering into this Agreement knowingly and voluntarily;



e.
To the extent Executive decides to sign and return this Agreement to the Company
prior to the 21 days that Executive has been provided to consider it, Executive
acknowledges that he/she has done so voluntarily;



f.
In the event the Company makes changes to the offer contained in this Agreement,
whether material or immaterial, Executive understands that any such changes will
not restart the 21 day consideration period provided for above;



g.
The Company advised Executive to discuss this Agreement with his/her attorney
(at Executive's own expense) before signing it and Executive decided to seek
legal advice or not seek legal advice to the extent Executive deemed
appropriate; and,






     

--------------------------------------------------------------------------------



h.
Executive understands that the waiver and release contained in this Agreement
does not apply to any rights or claims that may arise after the date that
Executive executes the Agreement.



2.    Executive understands that he/she may revoke the release of claims under
this Agreement within seven (7) days after Executive signs it by providing
written notice on or before the seventh (7th) day after signing to the Company’s
Chief Human Resources Officer, located at One CA Plaza, Islandia, New York,
11749. Executive understands and agrees that if Executive chooses not to accept
this Agreement by signing and returning it to the Company on or before [INSERT
DATE] or if Executive revokes his/her acceptance of this Agreement as explained
above, Executive shall not be entitled to the benefits set forth in the Policy
or herein which will be forfeited.
3.    In exchange for Executive’s full acceptance of the terms of this Agreement
on or before [INSERT DATE], and provided Executive does not revoke his/her
acceptance, the Company agrees to do the following:
a.
Pay Executive the payments and benefits pursuant to Section 3 of the Policy
which are:

(i)    a lump sum cash payment equal to the Executive’s Base Salary rate in
effect on the Termination Date, multiplied by 1.0, [if the Executive is the
Company's Chief Executive Officer on the Termination Date Executive shall be
provided with a lump sum cash payment equal to his Base Salary in effect on the
Termination Date multiplied by 1.5;] and
(ii)    a lump sum cash payment equal to the Company's monthly premium or
premium-equivalent cost for Executive’s health care (for the coverage that the
Executive had been receiving up to the Termination Date) multiplied by eighteen
(18); provided that, the Company will not make such payment if, at the time of
payment, Executive has commenced employment with or accepted an offer of
employment with a subsequent employer that offers health benefits (regardless of
whether Executive chooses to accept such benefits) and Executive shall be
responsible for immediately notifying the Company of such employment or offer of
employment prior to the payment date; and,
(iii)     amounts equal to any Annual Performance Bonus and Long-Term
Performance Bonus which Executive would have earned for the performance period
in which the Termination Date occurs, provided that the Termination Date occurs
after the Committee has approved the targets and terms of the respective Annual
Performance Bonus or Long-Term Performance Bonus for the performance period in
which the Termination Date occurs, as if Executive’s employment had continued
through the end of the performance period(s), but based solely upon the
attainment of performance goals, multiplied by a fraction, the numerator of



     

--------------------------------------------------------------------------------



which is the number of days from the beginning of the performance period to the
Termination Date and the denominator of which is the number of days in the
performance period. If the Executive is entitled to an annual equity performance
bonus pursuant to which partially vested restricted stock or restricted stock
units are paid after the end of the annual performance period subject to the
attainment of the performance goals with additional vesting subject to continued
employment thereafter, and the Executive’s Termination Date occurs after the
Committee has approved the targets and terms of the annual equity performance
bonus, (e.g., one-year performance share units granted to Senior Vice Presidents
at the time of adoption of this Policy, which are paid out in restricted stock
or restricted stock units after the performance period and that vest 34% upon
grant and 33% on the first and second anniversaries of grant), the Executive
shall be paid the vested portion of the restricted stock or restricted stock
units after the end of the annual equity performance period (i.e., the first
tranche of such award in accordance with such bonus arrangement's payment
terms), but subject to the attainment of the performance goals, multiplied by a
fraction, the numerator of which is the number of days from the beginning of the
annual performance period to the Termination Date and the denominator of which
is the number of days in the annual performance period, and the remaining
portion of the annual equity performance award that did not vest (i.e., the 66%
in the example above) shall be forfeited.
b.
Subject to Section 4 of the Policy, the cash payments specified in clauses (i)
and (ii) of this Section 3.a shall be paid no later than the sixtieth (60th) day
(or next following business day if the sixtieth day is not a business day)
following the Termination Date, provided that, if and to the extent necessary to
prevent an Executive who is a "specified employee" under Section 409A from being
subject to adverse tax consequences under Section 409A, the payments specified
in clause (i) and (ii) of Section 3.a of the Policy shall not be paid until the
first day after the six month anniversary of the Termination Date or, if
earlier, the Executive’s death. The amounts under clause (iii) of Section 3.a
shall be paid at the time that awards are paid under the Company Incentive Plan.
All amounts payable under this Policy shall be without interest if paid when
due. All other outstanding benefits and awards to which Executive may be
entitled shall be governed by the terms of the applicable plans and award
agreements.

4.    If the Executive is covered by and receives termination of employment
benefits under an individual employment agreement or other arrangement, or is
paid benefits under the Company's Change in Control Severance Policy, such
payments and benefits will reduce (but not below zero) the corresponding
payments or benefits provided under the Policy. It is the intent of the Policy
to pay or to provide the greater of the applicable payments or benefits but not
to duplicate them and to pay severance benefits (all of which are intended to be
exempt under Section 409A) in the same form and at the same time as the other
arrangements. If Executive has received



     

--------------------------------------------------------------------------------



payment of his target Annual Performance Bonus and/or his target Long-Term
Performance Bonus under the Company's Change in Control Severance Policy, the
Executive shall not receive a payment under clause (iii) of Section 3.a above.
5.    The Company will make necessary federal, state and local tax withholdings
from the payments and benefits provided under this Agreement.
6.    To the greatest extent permitted by law, Executive releases the Company
from any and all known or unknown claims and obligations of any nature and kind,
in law, equity or otherwise, arising out of or in any way related to agreements,
events, acts or conduct at any time prior to and including the date Executive
executes this Agreement. The claims Executive is waiving and releasing under
this Agreement include, but are not limited to, any claims and demands that
directly or indirectly arise out of or are in any way connected to Executive’s
employment with the Company or the Company's termination of employment; any
claims or demands related to salary, bonuses, commissions, stock, stock options,
or any other ownership interest in the Company; and, any claims under Title VII
of the Civil Rights Act of 1964, the Age Discrimination in Employment Act, the
Americans with Disabilities Act, the Family and Medical Leave Act, the Fair
Labor Standards Act, the Employee Retirement Income Security Act, the New York
State Human Rights Law, the New York State Labor Law and any other federal law,
state law, local law, common law, or any other statute, regulation, or law of
any type. Executive also waives any right to any remedy that has been or may be
obtained from the Company through the efforts of any other person or any
government agency.
Executive specifically acknowledges that he/she has been fully and completely
compensated for all hours worked during his/her tenure with the Company and that
has been paid all wages, commissions, benefits, and payments due to him/her from
the Company, in accordance with the provisions of the Fair Labor Standards Act
and any other federal, state, or local law governing Executive’s employment with
the Company.
By signing this Agreement, Executive understands that he/she is affirmatively
representing and warranting that (a) Executive did not engage in any illegal,
unethical or deceptive conduct in the performance of his/her job duties with the
Company, and (b) Executive is not aware of any illegal, unethical or deceptive
conduct that has been committed by any other employee, affiliate, partner or
agent of the Company.
7.     Executive understands and agrees that the waiver and release of claims
contained in Paragraph 6 of this Agreement shall not apply to any of the
following:
a.
Any rights Executive may have under this Agreement;

b.
Any rights Executive may have to continued health or dental benefits under a
Company-sponsored benefit plan. Any such benefits shall be




     

--------------------------------------------------------------------------------



governed by the terms of the specific benefit plan under which such benefits are
provided; Any rights Executive may have pertaining to the exercise of vested or
unvested stock options or shares of restricted stock that Executive may have
under a stock plan administered by the Company. Any such vested or unvested
options or shares will be governed by the terms of the grant and the stock plan
(and any amendments thereto) under which such options/shares were granted;
c.
Any rights Executive may have under the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”);

d.
Any rights Executive may have related to vested monies that he or she may have
within the Company’s 401(k) plan;

e.
Any claim Executive may have to reimbursement of business-related expenses that
Executive incurred while performing his/her job for the Company. Such amounts
will be paid if deemed owing in accordance with Company policy; and,

f.
Any claim Executive may have for indemnity under state law which cannot be
waived by virtue of state law or any rights to indemnity under by-laws or other
corporate documents of the Company.

8.    Executive acknowledges that the Company is under no obligation to make the
payments or provide the benefits being provided to Executive under this
Agreement, and that the Company will do so only subject to Executive’s agreement
to, and compliance with, the terms of this Agreement.
9.    By signing this Agreement, Executive warrants that Executive has not filed
and that Executive will not file any claim or lawsuit relating to his/her
employment with the Company or any event that occurred prior to Executive’s
execution of this Agreement. Executive understands and agrees that nothing in
this Agreement shall be interpreted or applied in a manner that affects or
limits the Executive's otherwise lawful ability to bring an administrative
charge with the Equal Employment Opportunity Commission (“EEOC”) or other
appropriate federal, state, or local administrative agency. However, Executive
understands and agrees that by signing this Agreement, Executive is releasing
the Company from any and all liability arising from the laws, statutes, and
common law, as more fully explained in Paragraph 6 of this Agreement. Executive
further understands and agrees that Executive is not and will not be entitled to
any monetary or other comparable relief on Executive’s behalf resulting from any
proceeding brought by Executive, the EEOC, or any other person or entity,
including but not limited to any federal, state, or local agency. Executive
understands that as part of Executive’s release of claims under



     

--------------------------------------------------------------------------------



this Agreement, Executive specifically assigns to the Company Executive’s right
to any recovery arising from any such proceeding. Executive also understands and
agrees that to the extent permitted by law, in the event Executive files any
claim or lawsuit relating to Executive’s employment with the Company or any
event that occurred prior to Executive’s execution of this Agreement, Executive
shall be liable for any damages or costs incurred by the Company in defending
against such lawsuit, including the Company’s reasonable attorney’s fees and
costs.
10.    Executive understands and agrees that nothing in this Agreement, shall be
interpreted or applied in a manner that affects or limits Executive’s otherwise
lawful ability to challenge, under the Older Workers Benefit Protection Act (29
U.S.C. §626), the knowing and voluntary nature of Executive's release of any age
claims in this Agreement before a court, the EEOC, or any other federal, state,
or local agency.
11.    Except as set forth in this Agreement, Executive understands,
acknowledges, and voluntarily agrees that this Agreement is a total and complete
release by Executive of any and all claims which Executive has against the
Company as of the effective date of this Agreement, both known or unknown, even
though there may be facts or consequences of facts which are unknown to
Executive.
12.    Executive understands and agrees that this Agreement is not an admission
of guilt or wrongdoing by the Company and Executive acknowledges that the
Company does not believe or admit that it has done anything wrong. Executive
will not state that this Agreement is an admission of guilt or wrongdoing by the
Company and also will not do anything to criticize, denigrate, or disparage the
Company.
13.    Executive certifies that he/she has complied with the provisions of (a)
the Employment and Confidentiality Agreement (or similar agreement) that
Executive signed when Executive began working for the Company (the
“Confidentiality Agreement”), a copy of which is attached as Schedule 1, and (b)
the terms of any Equity Grant Agreement (“EGA”) that Executive entered into with
the Company, and that Executive has not done or in any way been a party to, or
knowingly permitted, any of the following:
a.
disclosure of any confidential information or trade secrets of the Company; and

b.
retention of any confidential materials (including product, sales, and marketing
information, development documents or materials, drawings, or other intellectual
property) created or used by the Executive or others during the Executive's
employment or any other property (intellectual or physical) that belongs to the
Company.




     

--------------------------------------------------------------------------------



14.    Executive understands and agrees that Executive has a continuing
obligation to preserve as confidential (and not to reveal to anyone or use, for
Executive or anyone else) any trade secret, know-how or confidential information
created or learned by Executive during Executive’s employment with the Company.
By signing this Agreement, Executive confirms Executive’s promise to perform
each and every one of the obligations that Executive undertook in the
Confidentiality Agreement and any EGA. Executive understands that the terms of
the Confidentiality Agreement and any EGA are incorporated into this Agreement
by reference.
15.    Executive acknowledges that any actual or threatened violation of
Paragraphs 13 or 14 would irreparably harm the Company, and that the Company
will be entitled to an injunction (without the need to post any bond)
prohibiting Executive from committing any such violation. Executive further
agrees that the provisions of Paragraphs 13 and 14 are reasonable and necessary
for the protection of the Company's legitimate business interests, and Executive
agrees that Executive will not contend otherwise in any lawsuit or other
proceeding.
16.    Executive agrees that if Executive is notified that any claim has been
filed against Executive or the Company that relates to Executive’s employment
with the Company, Executive will provide prompt written notice of the same to
the Company, and shall cooperate fully with the Company in resolving any such
claim. Further, Executive agrees to make himself/herself reasonably available to
Company representatives in connection with any and all claims, disputes,
negotiations, investigations, lawsuits or administrative proceedings relating to
the Executive's tenure with the Company. Executive further agrees that Executive
will provide the Company with any information and/or documentation in
Executive’s possession or control that it may request in connection with any and
all claims, disputes, negotiations, investigations, lawsuits or administrative
proceedings related to Executive’s tenure with the Company. Executive further
agrees that if requested to do so by the Company, Executive will provide
declarations or statements, will meet with attorneys or other representatives of
the Company, and will prepare for and give depositions or testimony on behalf of
the Company relating to any claims, disputes, negotiations, investigations,
lawsuits or administrative proceedings related to the Executive's tenure with
the Company. Executive understands and agrees that to the extent Executive’s
compliance with the terms of this paragraph 16 requires Executive to travel or
otherwise incur out of pocket expenses, the Company will reimburse Executive for
any such reasonable expenses incurred.
17.    This Agreement, the Confidentiality Agreement and any EGA contain the
entire agreement between Executive and the Company regarding the subjects
addressed herein and supercede any other non-competition agreements between
Executive and the Company, and may be amended only by a writing signed by
Executive and the Company's Chief Human Resources Officer. Executive
acknowledges that the Company has made no representations or promises to
Executive other than those in this Agreement. If any one or more of the
provisions of this



     

--------------------------------------------------------------------------------



Agreement is determined to be illegal or unenforceable for any reason, such
provision or other portion thereof will be modified or deleted in such manner as
to make this Agreement, as modified, legal and enforceable to the fullest extent
permitted under applicable law. Further, any waiver by the Company of any breach
by the Executive of any provision of this Agreement, shall not operate or be
construed as a waiver of any subsequent breach hereof.
18.    This Agreement is intended to comply with Section 409A of the Internal
Revenue Code of 1986, as amended (Section 409A) or an exemption thereunder and
shall be construed and administered in accordance with Section 409A.
Notwithstanding any other provision of this Agreement, payments provided under
this Agreement may only be made upon an event and in a manner that complies with
Section 409A or an applicable exemption. Any payments under this Agreement that
may be excluded from Section 409A either as separation pay due to an involuntary
separation from service or as a short-term deferral shall be excluded from
Section 409A to the maximum extent possible. For purposes of Section 409A, each
installment payment provided under this Agreement shall be treated as a separate
payment. Any payments to be made under this Agreement upon my termination of
employment shall only be made upon a "separation from service" under Section
409A. Notwithstanding the foregoing, the Company makes no representations that
the payments and benefits provided under this Agreement comply with Section 409A
and in no event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that I may incur on account of
non-compliance with Section 409A (other than any reporting and/or withholding
obligation that the Company may have under applicable tax laws).
19.    This Agreement shall be governed by and, for all purposes, construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed in such state. The federal or state courts of the State of
New York, County of Suffolk shall have sole and exclusive jurisdiction over any
claim or cause of action relating to this Agreement, the Executive's employment
with the Company, or the Executive's separation from the Company. Executive will
accept service of process as provided under New York law or by registered mail,
return receipt requested, and waive any objection based upon forum non
conveniens or as to personal jurisdiction over the Executive in the state or
federal courts of the State of New York, County of Suffolk. The choice of forum
set forth in this paragraph shall not be deemed to preclude the enforcement of
any judgment obtained in such forum in any other jurisdiction.
20.    Executive understands and agrees that if the Company brings a lawsuit to
enforce any of its rights under this Agreement and is deemed to be the
prevailing party by a court of law in such lawsuit, Executive will be required
to pay the Company’s costs of bringing such lawsuit including its reasonable
attorney’s fees and litigation expenses (including expert witness and deposition
expenses). This Agreement is binding upon, and shall inure to the benefit of,
the



     

--------------------------------------------------------------------------------



parties’ respective successors, assigns, administrators and legal
representatives as well as my heirs and executors. This Agreement is personal to
Executive and Executive may not assign it.
21.    Executive understands and agrees that the terms and conditions of this
Agreement are confidential. Executive will hold these terms and conditions in
strict confidence and not disclose the content of this Agreement to anyone,
except Executive’s immediate family, as required by law, or as necessary to
obtain financial or legal advice. Executive’s violation of this promise will be
considered a material breach of this Agreement.
IN WITNESS WHEREFORE, the Company has caused this instrument to be executed in
its corporate name, by an individual with full authorization to act on its
behalf. Further, Executive signs his/her name and enters this Agreement on
behalf of Executive, Executive’s legal representatives, executors, heirs and
assigns.
EXECUTIVE


BY:    ________________________
EXECUTIVE SIGNATURE
___________________________                ________________
EMPLOYEE NAME - PRINTED                     DATE


Sworn and subscribed before me this the ______ day of ______________, 20___.
By: _________________________
Notary Public
NOTARIAL STAMP OR SEAL
_______________________________________________________________________
CA, INC.


BY: ______________________


DATE: _____________________



     